Exhibit 10.24

 

STANDARD INDUSTRIAL LEASE - MULTI-TENANT

 

1. Parties. This Lease, dated, for reference purposes only, May 2, 2003 is made
by and between Sam-Cher Holdings, Inc. (herein called “Lessor”) and
International Vision Direct, Inc. guaranteed by International Vision Direct
Corp. (herein called “Lessee”).,

 

2. Premises, Parking and Common Areas.

 

2.1. Premises. Lessor hereby leases to Lessee and Lessee leases from Lessor for
the term, at the rental, and upon all of the conditions set forth herein, real
property situated in the County of Whatcom, State of Washington, commonly known
Ferndale Business Park and described as 5500 Hovander Road herein referred to as
the “Premises”, as may be outlined on an Exhibit attached hereto, including
rights to the Common Areas as hereinafter specified but not including any rights
to the roof of the Premises or to any Building in the Industrial Center. The
Premises are a portion of a building, herein referred to as the “Building.” The
Premises, the Building, the Common Areas, the land upon which the same are
located, along with all other buildings and improvements thereon, are herein
collectively referred to as the “Industrial Center”.

 

2.2. Vehicle Parking. Lessee shall be entitled to 20 vehicle parking spaces
unreserved and unassigned, on those portions of the Common Areas designated by
Lessor for parking. Lessee shall not use more parking spaces than said number.
Said parking spaces shall be used only for parking by vehicles no larger than
full size passenger automobiles or Pick-up trucks, herein called “Permitted Size
Vehicles.” Vehicles other than Permitted Size Vehicles are herein referred to as
“Oversized Vehicles”.

 

In addition to the parking referred to above the Lessee will have exclusive use
75% of the total parking in front of the building, providing that said use is
not otherwise in conflict with this Lease.

 

2.2.1. Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Lessor for such activities.

 

 

2.2.2. If Lessee permits or allows any of the prohibited activities described in
paragraph 2.2 of this Lease, then Lessor shall have the right, without notice,
in addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

 

2.3. Common Areas - Definition. The term “Common Areas” is defined as all areas
and facilities inside or outside the Premises and within the exterior boundary
line of the Industrial Center that are provided and designated by the Lessor
from time to time for the general non-exclusive use of Lessor, Lessee and of
other lessees of the Industrial Center and their respective employees,
suppliers, shippers, customers and invitees, including parking areas, loading
and unloading areas, trash areas, roadways, sidewalks, walkways, parkways,
driveways and landscaped areas.

 

2.4. Common Areas - Lessee’s Rights. Lessor hereby grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Industrial Center. Under no circumstances
shall the right herein granted to use the Common Areas be deemed to include the
right to store any property, temporarily or permanently, in the Common Areas.
Any such storage shall be permitted only by the prior written consent of Lessor
or Lessor’s designated agent, which consent may be revoked at any time upon
reasonable notice. In the event that any unauthorized storage shall occur then
Lessor shall have the right, without notice, in addition to such other rights
and remedies that it may have, to remove the property and charge the cost to
Lessee, which cost shall be immediately payable upon demand by Lessor.

 



--------------------------------------------------------------------------------

2.5. Common Areas - Rules and regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right from time to time, to establish, modify, amend
and enforce reasonable rules and regulations with respect thereto. Lessee agrees
to abide by and conform to all such rules and regulations, and to cause its
employees, suppliers, shippers, customers, and invitees to so abide and conform.
Lessor agrees to take reasonable steps to enforce compliance with rules and
regulations by all lessees in a fair and equitable manner however, the Lessor
shall not be responsible to Lessee for the non-compliance with said rules and
regulations by other lessees of the Industrial Center.

 

2.6. Common Areas - Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:

 

(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas and walkways; (b) To close temporarily any of the
Common Areas for maintenance purposes so long as reasonable access to the
Premises remains available; (c) To designate other land outside the boundaries
of the Industrial Center to be a part of the Common Areas; (d) To add additional
buildings and improvements to the Common Areas; (e) To use the Common Areas
while engaged in making additional improvements, repairs or alterations to the
Industrial Center, or any portion thereof; (f) To do and perform such other acts
and make such other changes in, to or with respect to the Common Areas and
Industrial Center as Lessor may, in the exercise of sound business judgment,
deem to be appropriate. In exercising such rights, the Lessor agrees to use
reasonable efforts to minimize any disruption to the Lessee’s business.

 

2.6.1. Lessor shall at all times provide the parking facilities required by
applicable law and in no event shall the number of parking spaces that Lessee is
entitled to under paragraph 2.2 be reduced.

 

3. Term.

 

3.1. Term. The term of this Lease shall be for 60 Months commencing on August 1,
2003 and ending July 31, 2008, unless sooner terminated pursuant to any
provision hereof.

 

3.2. Delay In Possession. Notwithstanding said commencement date, if for any
reason Lessor cannot deliver possession of the Premises to Lessee on said date,
Lessor shall not be subject to any liability therefore, nor shall such failure
affect the validity of this Lease or the obligations of Lessee hereunder or
extend the term hereof, but in such case, Lessee shall not be obligated to pay
rent or perform any other obligation of Lessee under the terms of this Lease,
except as may be otherwise provided in this Lease, until possession of the
Premises is tendered to Lessee; provided, however, that if Lessor shall not have
delivered possession of the Premises within sixty (60) days from said
commencement date, Lessee may, at Lessee’s option, by notice in writing to
Lessor within ten (10) days thereafter, cancel this Lease, in which event the
parties shall be discharged from all obligations hereunder; provided further,
however, that if such written notice of Lessee is not received by Lessor within
said ten (10) day period, Lessee’s right to cancel this Lease hereunder shall
terminate and be of no further force or effect.

 

3.3. Early Possession. If Lessee occupies the Premises prior to said
commencement date, such occupancy shall be subject to all provisions of this
Lease, such occupancy shall not advance the termination date, and Lessee shall
pay rent, but not Base Rent, for such period at the initial monthly rates set
forth below

 

Lessee will have early Possession upon completion of Lessor’s work. Should the
Lessee open for business (as defined by shipping at least 10% of orders from
customers from the Premises) the Lessee will pay prorated rent for the month of
July, 2003 at a rate of $212.90 per day for Base Rent, from the date the Lessee
is open for business, but in no case will Base Rent for July, 2003 be less than
$3,300.00

 

Early Termination. The Lessee will have the one time option to terminate this
Lease at the end of the 36th month of the Lease by giving the Lessee written
notice of it’s intent to terminate this Lease no later than the end of the 33rd
month along with a termination fee of $36,657.84

 



--------------------------------------------------------------------------------

4. Rent.

 

4.1. Base Rent. Lessee shall pay to Lessor, as Base Rent for the Premises,
without any offset or deduction, except as may be otherwise expressly provided
in this Lease, on the First day of each month of the term hereof, monthly
payments in advance of:

 

Months 1 though 12 at $6,600.00 per month;

Months 13 though 24 at $7,560.00 per month;

Months 25 though 36 at $7,728.00 per month;

Months 37 though 48 at $7,896.00 per month;

Months 49 though 60 at $8,064.00 per month.

 

Lessee shall pay Lessor upon execution hereof $6,600.00 as Base Rent for August,
2003. Rent for any period during the term hereof which is for less than one
month shall be a pro rata portion of the Base Rent. Rent shall be payable in
lawful money of the United States to Lessor at the address stated herein or to
such other persons or at such other places as Lessor may designate in writing.
Lessee acknowledges that the Lessor is out of country and as such will mail its
rent so as the Lessor receives the rent on or before the First day of each
month.

 

4.2. Operating Expenses. Lessee shall pay to Lessor during the term hereof, in
addition to the Base Rent, Lessee’s Share, as hereinafter defined, of all
Operating Expenses, as hereinafter defined, during each calendar year of the
term of this Lease, in accordance with the following provisions:

 

(a) “Lessee’s Share” is defined, for purposes of this Lease, as 75% percent.
Lessee acknowledges that Lessee’s Share is subject to change as Lessor builds
additional buildings.

 

(b) “Operating Expenses” is defined, for purposes of this Lease, as all costs,
without duplication, incurred by Lessor, at fair market value rates, if any,
for:

 

(i) The operation, management, repair and maintenance, in neat, clean, good
order and condition, of the following:

 

  (aa) The Common Areas, including parking areas, loading and unloading areas,
trash areas, roadways, sidewalks, walkways, parkways, driveways, landscaped
areas, striping, bumpers, irrigation systems, common Area lighting facilities
and fences and gates;

 

  (bb) Trash disposal services;

 

  (cc) Tenant directories;

 

  (dd) Fire detection systems including sprinkler system maintenance and repair;

 

  (ee) Security services (unless this cost being paid directly by the Lessee);

 

  (ff) Any other service to be provided by Lessor that is elsewhere in
this-Lease stated to be an “Operating Expense;”

 

(ii) Any deductible portion of an insured loss concerning any of the Items or
matters described in this paragraph 4.2;

 

(iii) The cost of the premiums for the liability and property insurance policies
to be maintained by

Lessor under paragraph 10.1 hereof;

 

(iv) The amount of the real property tax to be paid by Lessor under paragraph
10.1 hereof;

 

(v) The cost of water, gas and electricity to service the Common Areas.

 

Provided that Operating Expenses shall not include:

 

(a) Costs of alterations in connection with the original construction of the
Building or in connection with any major change in the Building, such as adding
or deleting floors;

 

(b) Interest and principal payments on mortgages, and other debt costs, if any;

 

(c) Costs of correcting defects in or inadequacy of the initial design or
construction of the Building;

 

(d) Expenses directly resulting from the negligence of the Lessor, its agents,
servants or employees or another tenant;

 



--------------------------------------------------------------------------------

(e) Legal fees, space planners’ fees, real estate brokers’ leasing commissions,
and advertising expenses incurred in connection with the original development or
original leasing of the Building or future leasing of the Building;

 

(f) Costs which are reimbursable by any tenant or occupant of the Building or by
insurance by its carrier or any tenant’s carrier or by anyone else;

 

(g) Any bad debt loss, rent loss, or reserves for bad debt or rent loss;

 

(h) The expenses of extraordinary services provided to other tenants in the
Building which are made available to tenant at cost or for which tenant is
separately charged;

 

(i) Cost associated with the operation of the business of the partnership or
entity which constitutes the Lessor, as the same are distinguished from the
costs of operation of the Building, including partnership accounting and legal
matters, cost of defending any lawsuits with any mortgage, cost of selling,
syndicating, financing, mortgaging or hypothecating any of the Lessor’s interest
in the Building, costs (including attorney fees and costs of settlement
judgments and payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitrations pertaining to Lessor and/or the Building and/or the site upon which
the Building is situated;

 

(j) The wages and benefits of any employee who does not devote substantially all
of his or her time to the Building:

 

(k) Fines, penalties and interest;

 

(l) Any amounts paid as ground rental by Lessor;

 

(m) Any recalculation of or additional Operating Expenses actually incurred more
than one (1) year prior to the year in which Lessor proposes that such costs be
included;

 

(n) Capital expenditures to comply with applicable laws including costs arising
from the presence of hazardous materials or substances in or about the Building,
or the site upon which the Building is situated;

 

(o) Costs incurred by Lessor with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Lessor received reimbursements for such costs if incurred by Lessee
pursuant to this Lease;

 

(p) Costs; including permits, license and inspection costs, incurred with
respect to the installation of tenant improvements made for new tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;

 

(q) Cost incurred by Lessor for alterations which are considered capital
improvements and replacements under generally accepted accounting principals,
consistently applied;

 

(r) Amounts paid to Lessor or to subsidiaries or affiliates of Lessor for
services rendered by unaffiliated third parties on a competitive basis;

 

(s) Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Lessor;

 

(t) Rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature if purchased;

 

(u) All items and services for which Lessee or any other tenant in the Building
reimburses Lessor for which Lessor provides selectively to one or more tenants
(other than Lessee) without reimbursement;

 

(v) Electric power costs for which any tenant directly contracts with the local
public service company;

 

(w) Costs arising from Lessor’s political or charitable contributions;

 

(x) Costs arising from latent defects in the Base Building, or shell or core of
the Building or improvements installed by Lessor or repair thereof;

 

(y) Tax penalties or interest incurred as a result of Lessor’s negligence,
inability or unwillingness to make payments when due;

 

(z) Costs arising from the negligence of Lessor or its agents, or any vendors,
contractors, or providers of material or services selected, hired or engaged by
Lessor or its agents including, without limitation, the selection of building
material;

 

(aa) Costs incurred by Lessor due to the violation by Lessor or any tenant of
the terms and conditions of any lease of space in the Building.

 

(c) The inclusion of the improvements, facilities and services set forth in
paragraph 4.2(b)(i) of the definition of Operating Expense shall not be deemed
to impose an obligation upon Lessor to either have said improvements or

 



--------------------------------------------------------------------------------

facilities or to provide those services unless the Industrial Center already has
the same, Lessor already provides the services, or Lessor has agreed elsewhere
in this Lease to provide the same or some of them.

 

(d) Lessee’s share of Operating Expenses shall be payable by Lessee within ten
(10) days after a reasonably detailed statement of actual expenses is presented
to Lessee by Lessor. At Lessor’s option, however, an amount may be estimated by
Lessor from time to time of Lessee’s Share of annual Operating Expenses and the
same shall be payable monthly or quarterly, as Lessor shall designate, during
each twelve-month period of the Lease term, on the same day as the Base Rent is
due hereunder. In the event that Lessee pays Lessor’s estimate of Lessee’s Share
of Operating Expenses as aforesaid, Lessor shall deliver to Lessee within sixty
(60) days after the expiration of each calendar year a reasonably detailed
statement showing Lessee’s Share of the actual Operating Expenses incurred
during the preceding year. If Lessee’s payments under this paragraph 4.2(d)
during said preceding year exceed Lessee’s Share as indicated on said statement,
Lessee shall be entitled to credit the amount of such overpayment against
Lessee’s Share of Operating Expenses next falling due. If Lessee’s payments
under this paragraph during said preceding year were less than Lessee’s Share as
Indicated on said statement, Lessee shall pay to Lessor the amount of the
deficiency within ten (10) days after delivery by Lessor to Lessee of said
statement.

 

5. Security Deposit.

 

5.1 Security Deposit. Lessee shall deposit with Lessor upon execution hereof
$8,064.00 as security for Lessee’s faithful performance of Lessee’s obligations
hereunder. If Lessee fails to pay rent or other charges due hereunder, or
otherwise defaults with respect to any provision of this Lease, Lessor may use,
apply or retain all or any portion of said deposit for the payment of any rent
or other charge in default or for the payment of any other sum to which Lessor
may become obligated by reason of Lessee’s default, or to compensate Lessor for
any loss or damage which Lessor may suffer thereby. If Lessor so uses or applies
all or any portion of said deposit, Lessee shall within ten (10) days after
written demand therefor deposit cash with Lessor in an amount sufficient to
restore said deposit to the full amount then required of Lessee. If the monthly
rent shall, from time to time, increase during the term of this Lease, Lessee
shall, at the time of such increase, deposit with Lessor additional money as a
security deposit so that the total amount of the security deposit held by Lessor
shall at all times bear the same proportion to the then current Base Rent as the
initial security deposit bears to the initial Base Rent set forth in paragraph
4. Lessor shall not be required to keep said security deposit separate from its
general accounts. If Lessee performs all of Lessee’s obligations hereunder, said
deposit, or so much thereof as has not theretofore been applied by Lessor, shall
be returned, without payment of interest or other increment for its use, to
Lessee (or, at Lessor’s option, to the last assignee, if any, of Lessee’s
interest hereunder) at the expiration of the term hereof, and after Lessee has
vacated the Premises. No trust relationship is created herein between Lessor and
Lessee with respect to said Security deposit.

 

6. Use.

 

6.1. Use. The Premises shall be used and occupied only for sales, packaging and
shipping of non hazardous consumer products and related products or any other
use which is reasonably comparable and for no other purpose.

 

6.2. Compliance with Law.

 

(a) Lessor warrants to Lessee that the Premises, in the state existing on the
date that the Lease term commences, but without regard to the use for which
Lessee will occupy the Premises, does not violate any covenants or restrictions
of record, or any applicable building code, regulation or ordinance in effect on
such Lease term commencement date, in the event it is determined that this
warranty has been violated, then it shall be the obligation of the Lessor, after
written notice from Lessee, to promptly, at Lessor’s sole cost and expense,
rectify any such violation. In the event Lessee does not give to Lessor written
notice of the violation of this warranty within one year from the date that the
Lease term commences, the correction of same shall be the obligation of the
Lessee at Lessee’s sole cost. The warranty contained in this paragraph 6.2(a)
shall be of no force or effect if, prior to the date of this Lease, Lessee was
an owner or occupant of the Premises and, in such event. Lessee shall correct
any such violation at Lessee’s sole cost.

 



--------------------------------------------------------------------------------

(b) Except as provided in paragraph 6.2(a) Lessee shall, at Lessee’s expense,
promptly comply with all applicable statutes, ordinances, rules, regulations,
orders, covenants and restrictions of record, and requirements of any fire
insurance underwriters or rating bureaus, now in effect or which may hereafter
come into effect, whether or not they reflect a change in policy from that now
existing, during the term or any part of the term hereof, relating in any manner
to the Premises and the occupation and use by Lessee of the Premises or created
by the Lessee’s specific use of the Common Areas. Lessee shall not use nor
permit the use of the Premises or the Common Areas in any manner that will tend
to create waste or a nuisance or shall tend to disturb other occupants of the
Industrial Center.

 

6.3. Condition of Premises.

 

(a) Lessor shall deliver the Premises to Lessee clean and free of debris on the
Lease-commencement date (unless Lessee is already in possession) and Lessor
warrants to Lessee that the plumbing, lighting, heating, and loading doors in
the Premises shall be in good operating condition on the Lease commencement
date. In the event that it is determined that this warranty has been violated,
then It shall be the obligation of Lessor, after receipt of written notice from
Lessee setting forth with specificity the nature of the violation, to promptly,
at Lessor’s sole cost, rectify such violation. Lessee’s failure to give such
written notice to Lessor within thirty (30) days after the Lease commencement
date shall cause the conclusive presumption that, except with respect to latent
defects, Lessor has complied with all of Lessor’s obligations hereunder. The
warranty contained in this paragraph 6.3(a) shall be of no force or effect if
prior to the date of this Lease, Lessee was an owner or occupant of the
Premises.

 

(b) Except as otherwise provided in this Lease, Lessee hereby accepts the
Premises in their condition existing as of the Lease commencement date or the
date that Lessee takes possession of the Premises, whichever is earlier, subject
to all applicable zoning, municipal, county and state laws, ordinances and
regulations governing and regulating the use of the Premises, and any covenants
or restrictions of record, and accepts this Lease subject thereto and to all
matters disclosed thereby and by any exhibits attached hereto. Lessee
acknowledges that neither Lessor nor Lessor’s agent has made any representation
or warranty as to the present or future suitability of the Premises for the
conduct of Lessee’s business.

 

7. Maintenance, Repairs, Alterations and Common Area Services.

 

7.1. Lessors Obligations. Subject to the provisions of paragraphs 4.2 (Operating
Expenses), 6 (Use), 7.2 (Lessee’s Obligations) and 9 (Damage or Destruction) and
except for damage caused by any negligent or intentional act or omission of
Lessee, Lessee’s employees, suppliers, shippers, customers, or invitees, in
which event Lessee shall repair the damage, Lessor, at Lessor’s expense, subject
to reimbursement pursuant to paragraph 4.2, shall keep in good condition and
repair the foundations, exterior walls, structural condition of interior bearing
walls, and all parts thereof, and roof of the premises, as well as providing the
services for which there is an Operating Expense pursuant to paragraph 4.2,
Lessor shall not, however, be obligated to paint the exterior or interior
surface of exterior walls, nor shall Lessor be required to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessor shall have no
obligation to make repairs under this paragraph 7.1 until a reasonable time
after receipt of written notice from Lessee of the need for such repairs. Should
the Lessee and Lesser fail to resolve any disagreement regarding the condition
of repairs on the Premises, the disagreement shall be resolved within 30 days by
the appointment of a mutually agreed arbitrator. The Lessor shall not be liable
for damages or loss of any kind or nature by reason of Lessor’s failure to
furnish any Common Area Services when such failure is caused by accident,
breakage, repairs, strikes, lockout, or other labor disturbances or disputes of
any character, or by any other cause beyond the reasonable control of Lessor.

 

7.2. Lessee’s Obligations.

 

(a) Subject to the provisions of paragraphs 6 (Use), 7.1 (Lessor’s Obligations),
and 9 (Damage or Destruction), Lessee, at Lessee’s expense, shall keep in good
order, condition and repair (reasonable wear and tear excepted) the Premises and
every part thereof (whether or not the damaged portion of the Premises or the
means of repairing the same are reasonably or readily accessible to Lessee)
including, without limiting the generality of the

 



--------------------------------------------------------------------------------

foregoing, all plumbing, heating, electrical and lighting facilities and
equipment within the Premises and servicing the Premises exclusively, fixtures,
interior walls and interior surfaces of exterior walls, ceilings, windows,
doors, plate glass, and skylights located within the Premises, [as well as the
parking lots, walkways, driveways, landscaping, fences, signs and utility
installations].

 

(b) If Lessee fails to perform Lessee’s obligations under this paragraph 7.2 or
under any other paragraph of this Lease, Lessor may enter upon the Premises
after ten (10) days prior written notice to Lessee (except in the case of
emergency, in which no notice shall be required), perform such obligations on
Lessee’s behalf and put the Premises in good order, condition and repair, and
the cost thereof together with interest thereon at Prime Rate + 3% (where the
Prime Rate is the rate of interest charged by the Lessor’s bank to its most
creditworthy business customers) shall be due and payable as additional rent to
Lessor together with Lessee’s next Base Rent Installment.

 

(c) On the last day of the term hereof, or on any sooner termination, Lessee
shall surrender the Premises to Lessor in the same condition as received,
ordinary wear and tear excepted, clean and free of debris. Any damage or
deterioration of the Premises shall not be deemed ordinary wear and tear if the
same could have been prevented by good maintenance practices. Lessee shall
repair any damage to the Premises occasioned by the installation or removal of
Lessee’s trade fixtures, alterations, furnishings and equipment.

 

7.3. Alterations and Additions.

 

(a) Lessee shall not, without Lessor’s prior written consent make any
alterations, improvements, additions, or Utility Installations in, on or about
the Premises, or the Industrial Center, except for nonstructural alterations to
the Premises not exceeding $5000 in cumulative costs, during the term of this
Lease. In any event, whether or not in excess of $5,000 in cumulative cost.
Lessee shall make no change or alteration to the exterior of the Premises nor
the exterior of the Building nor the Industrial Center without Lessor’s prior
written consent. As used in this paragraph 7.3 the term “Utility Installation”
shall mean carpeting, window coverings, air lines, power panels, electrical
distribution systems, lighting fixtures, space heaters, air conditioning,
plumbing, and fencing. Lessor may require that Lessee remove any or all of said
alterations, improvements, additions or Utility Installations at the expiration
of the term, and restore the Premises and the Industrial Center to their prior
condition. Lessor may require Lessee to provide Lessor, at Lessee’s sole cost
and expense, a lien and completion bond in an amount equal to one and one-half
times the estimated cost of such improvements, to insure Lessor against any
liability for mechanic’s and materialmen’s liens and to insure completion of the
work. Should Lessee make any alterations, improvements, additions or Utility
Installations without the prior approval of Lessor, Lessor may, at any time
during the term of this Lease, require that Lessee remove any or all of the
same. See Paragraph 48.

 

(b) Any alterations, improvements, additions or Utility Installations in or
about the Premises or the Industrial Center that Lessee shall desire to make and
which requires the consent of the Lessor shall be presented to Lessor in written
form, with proposed detailed plans. If Lessor shall give its consent, the
consent shall be deemed conditioned upon Lessee acquiring, where necessary, a
permit to do so from appropriate governmental agencies, the furnishing of a copy
thereof to Lessor prior to the commencement of the work and the compliance by
Lessee of all conditions of said permit in a prompt and expeditious manner.

 

(c) Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee at or for use in the Premises,
which claims are or may be secured by any mechanic’s or materialmen’s lien
against the Premises, or the Industrial Center, or any interest therein. Lessee
shall give Lessor not less than ten (10) days notice prior to the commencement
of any work in the Premises, and Lessor shall have the right to post notices of
non-responsibility in or on the Premises or the Building as provided by law, if
Lessee shall, in good faith, contest the validity of any such lien, claim or
demand, then Lessee shall, at its sole expense defend itself and Lessor against
the same and shall pay and satisfy any such adverse judgment that may be
rendered thereon before the enforcement thereof against the Lessor or the
Premises or the Industrial Center, upon the condition that if Lessor shall
require, Lessee shall furnish to Lessor a surety bond satisfactory to Lessor in
an amount equal to such contested lien claim or demand indemnifying Lessor
against liability for the same and holding the Premises and the Industrial
Center free from the effect of such lien or claim. In addition, Lessor may
require Lessee to pay Lessor’s attorneys fees and costs in participating in such
action if Lessor shall decide it is to Lessor’s best interest to do so.

 



--------------------------------------------------------------------------------

(d) All alterations, Improvements, additions and Utility Installations which may
be made on the Premises, shall be the property of Lessor and shall remain upon
and be surrendered with the Premises at the expiration of the Lease term, unless
Lessor requires their removal pursuant to paragraph 7.3(a). Notwithstanding the
provisions of this paragraph 7.3(d). Lessee’s machinery and equipment to the
Premises, and other than Utility Installations, shall remain the property of
Lessee and may be removed by Lessee subject to the provisions of paragraph 7.2.

 

7.4. Utility Additions. Lessor reserves the right to install new or additional
utility facilities throughout the Building and the Common Areas for the benefit
of Lessor or Lessee, or any other lessee of the Industrial Center, including,
but not by way of limitation, such utilities as plumbing, electrical systems,
security systems, communication systems, and fire protection and detection
systems, so long as such installations do not unreasonably interfere with
Lessee’s use of the Premises.

 

8. Insurance; Indemnity.

 

8.1. Liability Insurance - Lessee. Lessee shall, at Lessee’s expense, obtain and
keep in force during the term of this Lease a policy of Combined Single Limit
Bodily Injury and Property Damage insurance insuring Lessee and Lessor against
any liability arising out of the use, occupancy or maintenance of the Premises
and the Industrial Center. Such insurance shall be in an amount not less than
$1,000,000.00 per occurrence. The policy shall insure performance by Lessee of
the indemnity provisions of this paragraph 8. The limits of said insurance shall
not, however, limit the liability of Lessee hereunder.

 

8.2. Liability Insurance - Lessor. Lessor shall obtain and keep in force during
the term of this Lease a policy of Combined Single Limit Bodily Injury and
Property Damage Insurance, Insuring Lessor, but not Lessee, against any
liability arising out of the ownership, use, occupancy or maintenance of the
Industrial Center in an amount not less than $1,000,000.00 per occurrence.

 

8.3. Property Insurance. Lessor shall obtain and keep in force during the term
of this Lease a policy or policies of insurance covering loss or damage to the
Industrial Center improvements, but not Lessee’s personal property, fixtures,
equipment or tenant improvements, in an amount not to exceed the full
replacement value thereof, as the same may exist from time to time, providing
protection against all perils included within the classification of fire,
extended coverage, vandalism, malicious mischief, flood (in the event same is
required by a lender having a lien on the Premises) special extended perils
(“all risk”, as such term is used in the insurance industry), plate glass
insurance and such other insurance as Lessor deems advisable. In addition,
Lessor shall obtain and keep in force, during the term of this Lease, a policy
of rental value insurance covering a period of one year, with loss payable to
Lessor, which insurance shall also cover all Operating Expenses for said period.
In the event that the Premises shall suffer an insured loss as defined in
paragraph 9.1(g) hereof, the deductible amounts under the casualty insurance
policies relating to the Premises shall be paid by Lessee.

 

8.4. Payment of Premium Increase.

 

(a) After the term of this Lease has commenced, Lessee shall not be responsible
for paying Lessee’s Share of any increase in the property Insurance premium for
the Industrial Center specified by Lessor’s insurance carrier as being caused by
the use, acts or omissions of any other lessee of the Industrial Center, or by
the nature of such other lessee’s occupancy which create an extraordinary or
unusual risk.

 

(b) Lessee, however, shall pay the entirety of any increase in the property
Insurance premium for the Industrial Center over what it was immediately prior
to the commencement of the term of this Lease if the increase is specified by
Lessor’s insurance carrier as being caused by the nature of Lessee’s occupancy
or any act or omission of Lessee.

 

8.5. Insurance Policies. Insurance required hereunder shall be in companies
holding a “General Policyholders Rating” of at least B plus, or such other
rating as may be required by a lender having a lien on the Premises, as set
forth in the most current issue of “Best’s Insurance Guide.” Lessee shall not do
or permit to be done anything which

 



--------------------------------------------------------------------------------

shall invalidate the insurance policies carried by Lessor. Lessee shall deliver
to Lessor copies of liability insurance policies required under paragraph 8.1 or
certificates evidencing the existence and amounts of such insurance within seven
(7) days after the commencement date of this Lease. No such policy shall be
cancelable or subject to reduction of coverage or other modification except
after thirty (30) days prior written notice to Lessor. Lessee shall, at least
thirty (30) days prior to the expiration of such policies, furnish Lessor with
renewals or “binders” thereof.

 

8.6. Waiver of Subrogation. Lessee and Lessor each hereby release and relieve
the other, and waive their entire right of recovery against the other for loss
or damage arising out of or incident to the perils insured against which perils
occur in, on or about the Premises, whether due to the negligence of Lessor or
Lessee or their agents, employees, contractors and/or invitees. Lessee and
Lessor shall, upon obtaining the policies of insurance required give notice to
the insurance carrier or carriers that the foregoing mutual waiver of
subrogation is contained in this Lease.

 

8.7. Indemnity. Lessee shall indemnify and hold harmless Lessor from and against
any and all claims arising from Lessee’s use of the Industrial Center, or from
the conduct of Lessee’s business or from any activity, work or things done,
permitted or suffered by Lessee in or about the Premises or elsewhere and shall
further indemnify and hold harmless Lessor from and against any and all claims
arising from any breach or default in the performance of any obligation on
Lessee’s part to be performed under the terms of this Lease, or arising from any
act or omission of Lessee, or any of Lessee’s agents, contractors, or employees,
and from and against all costs, attorney’s fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon; and in case any action or proceeding be brought against Lessor by
reason of any such claim, Lessee upon notice from Lessor shall defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessee, as a material part of the
consideration to Lessor, hereby assumes all risk of damage to property of Lessee
or injury to persons, in upon or about the Industrial Center arising from any
cause and Lessee hereby waives all claims in respect thereof against Lessor
unless loss or injury occurs as a result of the negligence of the Landlord or
those for whom it is responsible at law.

 

8.8. Exemption of Lessor from Liability. Lessee hereby agrees that Lessor shall
not be liable for injury to Lessee’s business or any loss of income therefrom or
for damage to the goods, wares, merchandise or other property of Lessee,
Lessee’s employees, invitees, customers, or any other person in or about the
Premises or the Industrial Center, nor shall Lessor be liable for injury to the
person of Lessee, Lessee’s employees, agents or contractors, whether such damage
or injury is caused by or results from fire, steam, electricity, gas, water or
rain, or from the breakage, leakage, obstruction or other defects of pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures,
or from any other cause, whether said damage or injury results from conditions
arising upon the Premises or upon other portions of the Industrial Center, or
from other sources or places and regardless of whether the cause of such damage
or injury or the means of repairing the same is inaccessible to Lessee. Lessor
shall not be liable for any damages arising from any act or neglect of any other
lessee, occupant or user of the Industrial Center, nor from the failure of
Lessor to enforce the provisions of any other lease of the Industrial Center.

 

9. Damage or Destruction.

 

9.1. Definitions.

 

(a) “Premises Partial Damage” shall mean if the Premises are damaged or
destroyed to the extent that the cost of repair is less than fifty percent of
the then replacement cost of the Premises.

 

(b) “Premises Total Destruction” shall mean if the Premises are damaged or
destroyed to the extent that the cost of repair is fifty percent or more of the
then replacement cost of the Premises.

 

(c) “Premises Building Partial Damage” shall mean if the Building of which the
Premises are a part is damaged or destroyed to the extent that the cost to
repair is less than fifty percent of the then replacement cost of the Building.

 



--------------------------------------------------------------------------------

(d) “Premises Building Total Destruction” shall mean if the Building of which
the Premises are a part is damaged or destroyed to the extent that the cost to
repair is fifty percent or more of the then replacement cost of the Building.

 

(e) “Industrial Center Buildings” shall mean all of the buildings on the
Industrial Center site.

 

(f) “Industrial Center Buildings Total Destruction” shall mean if the Industrial
Center Buildings are damaged or destroyed to the extent that the cost of repair
is fifty percent or more of the then replacement cost of the industrial Center
Buildings.

 

(g) “Insured Loss” shall mean damage or “destruction which was covered by an
event required to be covered by the insurance described in paragraph 8. The fact
that an Insured Loss has a deductible amount shall not make the loss an
uninsured loss.

 

(h) “Replacement Cost” shall mean the amount of money necessary to be spent in
order to repair or rebuild the damaged area to the condition that existed
immediately prior to the damage occurring excluding all improvements made by
lessees.

 

9.2. Premises Partial Damage; Premises Building Partial Damage.

 

(a) Insured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, If at any
time during the term of this Lease there is damage which is an Insured Loss and
which falls into the classification of either Premises Partial Damage or
Premises Building Partial Damage, then Lessor shall, at Lessor’s expense, repair
such damage to the Premises, but not Lessee’s fixtures, equipment or tenant
improvements, as soon as reasonably possible and this Lease shall continue in
full force and effect.

 

(b) Uninsured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, if at
any time during the term of this Lease there is damage which is not an Insured
Loss and which falls within the classification of Premises Partial Damage or
Premises Building Partial Damage, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee’s expense), which
damage prevents Lessee from using the Premises, Lessor may at Lessor’s option
either (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) give written notice to Lessee within thirty (30) days after the date of the
occurrence of such damage of Lessor’s intention to cancel and terminate this
Lease as of the date of the occurrence of such damage, in the event Lessor
elects to give such notice of Lessor’s intention to cancel and terminate this
Lease, Lessee shall have the right within ten (10) days after the receipt of
such notice to give written notice to Lessor of Lessee’s intention to repair
such damage at Lessee’s expense, without reimbursement from Lessor, in which
event this Lease shall continue in full force and effect, and Lessee shall
proceed to make such repairs as soon as reasonably possible. If Lessee does not
give such notice within such 10-day period this Lease shall be canceled and
terminated as of the date of the occurrence of such damage.

 

9.3. Premises Total Destruction; Premises Building Total Destruction; Industrial
Center Buildings Total Destruction.

 

(a) Subject to the provisions of paragraphs 9.4 and 9.5 if at any time during
the term of this Lease there is damage, whether or not it is an Insured Loss,
and which falls into the classifications of either (i) Premises Total
Destruction, or (ii) Premises Building Total Destruction or (iii) Industrial
Center Buildings Total Destruction, then Lessor may at Lessor’s option either
(i) repair such damage or destruction, but not Lessee’s fixtures, equipment or
tenant improvements, as soon as reasonably possible at Lessor’s expense, and
this Lease shall continue in full force and effect, or (ii) give written notice
to Lessee Within thirty (30) days after the date of occurrence of such damage of
Lessor’s intention to cancel and terminate this Lease, In which case this Lease
shall be canceled and terminated as of the date of the occurrence of such
damage.

 



--------------------------------------------------------------------------------

9.4. Damage Near End of Term.

 

(a) Subject to paragraph 9.4(b), if at anytime during the last six months of the
term of this Lease there is substantial damage, whether or not an Insured Loss,
which falls within the classification of Premises Partial Damage, either Lessor
or Lessee may cancel and terminate this Lease as of the date of occurrence of
such damage by giving written notice to the other party of its election to do so
within 30 days after the date of occurrence of such damage.

 

(b) Notwithstanding paragraph 9.4(a), in the event that Lessee has an option to
extend or renew this Lease, and the time within which said option may be
exercised has not yet expired, Lessee shall exercise such option, if it is to be
exercised at all, no later than twenty (20) days after the occurrence of an
Insured Loss falling within the classification of Premises Partial Damage during
the last six months of the term of this Lease. If Lessee duly exercises such
option during said twenty (20) day period, Lessor shall, at Lessor’s expense,
repair such damage, but not Lessee’s fixtures, equipment or tenant improvements,
as soon as reasonably possible and this Lease shall continue in full force and
effect. If Lessee fails to exercise such option during said twenty (20) day
period, then either Lessor or Lessee may -terminate and cancel this Lease as of
the expiration of said twenty (20) day period by giving written notice to the
other party of its election to do so within ten (10) days after the expiration
of said twenty (20) day period, notwithstanding any term or provision in the
grant of option to the contrary.

 

9.5. Abatement of Rent; Lessee’s Remedies.

 

(a) In the event Lessor repairs or restores the Premises pursuant to the
provisions of this paragraph 9, the rent payable hereunder for the period during
which such damage, repair or restoration continues shall be abated in proportion
to the degree to which Lessee’s use of the Premises is impaired. Except for
abatement of rent, if any, Lessee shall have no claim against Lessor for any
damage suffered by reason of any such damage, destruction, repair or
restoration.

 

(b) If Lessor shall be obligated to repair or restore the Premises under the
provisions of this paragraph 9 and shall not commence such repair or restoration
within sixty (60) days after such obligation shall accrue, Lessee may at
Lessee’s option cancel and terminate this Lease by giving Lessor written notice
of Lessee’s election to do so at any time prior to the commencement of such
repair or restoration. In such event this Lease shall terminate as of the date
of such notice.

 

9.6. Termination - Advance Payments. Upon termination of this Lease pursuant to
this paragraph 9, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Lessee to Lessor. Lessor shall, in addition,
return to Lessee so much of Lessee’s security deposit as has not theretofore
been applied by Lessor.

 

9.7. Waiver. Lessor and Lessee waive the provisions of any statute which relate
to termination of leases when leased property is destroyed and agree that such
event shall be governed by the terms of this Lease.

 

10. Real Property Taxes.

 

10.1. Payment of Taxes. Lessor shall pay the real property tax, as defined in
paragraph 10.3, applicable to the Industrial Center subject to reimbursement by
Lessee of Lessee’s Share of such taxes in accordance with the provisions of
paragraph 4.2, except as otherwise provided in paragraph 10.2.

 

10.2. Additional Improvements. Lessee shall not be responsible for paying
Lessee’s Share of any increase in real property tax specified in the tax
assessor’s records and work sheets as being caused by additional improvements
placed upon the Industrial Center by other lessees or by Lessor for the
exclusive enjoyment of such other lessees. Lessee shall, however, pay to Lessor
at the time that Operating Expenses are payable under paragraph 4.2(c) the
entirety of any increase in real property tax if assessed solely by reason of
additional improvements placed upon the Premises by Lessee or at Lessee’s
request.

 



--------------------------------------------------------------------------------

10.3. Definition of “Real Property Tax.” As used herein, the term “real property
tax” shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Industrial Center or any portion thereof by any
authority having the direct or indirect power to tax, including any city,
county, state or federal government, or any school, agricultural, sanitary,
fire, street, drainage or other improvement district thereof, as against any
legal or equitable interest of Lessor in the Industrial Center or in any portion
thereof, as against Lessor’s right to rent or other income therefrom, and as
against Lessor’s business of leasing the Industrial Center. The term “real
property tax” shall also include any tax, fee, levy, assessment or charge (i) in
substitution of, partially or totally, any tax, fee, levy, assessment or charge
herein above included within the definition of “real property tax,” or (ii) the
nature of which was herein before included within the definition of “real
property tax,” or (iii) which is imposed as a result of a transfer, either
partial or total, of Lessor’s interest in the Industrial Center or which is
added to a tax or charge herein before included within the definition of real
property tax by reason of such transfer, or (iv) which is imposed by reason of
this transaction, any modifications or changes hereto, or any transfers hereof.

 

10.4. Joint Assessment. If the Industrial Center is not separately assessed,
Lessee’s Share of the real property tax liability shall be an equitable
proportion of the real property taxes for all of the land and improvements
included within the tax parcel assessed, such proportion to be determined by
Lessor from the respective valuations assigned in the assessor’s work sheets or
such other information as may be reasonably available. Lessor’s reasonable
determination thereof, in good faith, shall be conclusive.

 

10.5. Personal Property Taxes.

 

(a) Lessee shall pay prior to delinquency all taxes assessed against and levied
upon trade fixtures, furnishings, equipment and all other personal property of
Lessee contained in the Premises or elsewhere. When possible, Lessee shall cause
said trade fixtures, furnishings, equipment and all other personal property to
be assessed and billed separately from the real property of Lessor.

 

(b) If any of Lessee’s said personal property shall be assessed with Lessor’s
real property, Lessee shall pay to Lessor the taxes attributable to Lessee
within ten (10) days after receipt of a written statement setting forth the
taxes applicable to Lessee’s property.

 

11. Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone and other utilities and services supplied to the Premises, together
with any taxes thereon. If any such services are not separately metered to the
Premises, Lessee shall pay at Lessor’s option, either Lessee’s Share or a
reasonable proportion to be determined by Lessor of all charges jointly metered
with other premises in the Building.

 

12. Assignment and Subletting.

 

12.1. Lessor’s Consent Required. Lessee shall not voluntarily or by operation of
law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all or
any part of Lessee’s interest in the Lease or in the Premises, without Lessor’s
prior written consent, which Lessor shall not unreasonably withhold. Lessor
shall respond to Lessee’s request for consent hereunder in a timely manner and
any attempted assignment, transfer, mortgage, encumbrance or subletting without
such consent shall be void, and shall constitute a breach of this Lease without
the need for notice to Lessee under paragraph 13.1.

 

12.2. Lessee Affiliate. Notwithstanding the provisions of paragraph 12.1 hereof,
Lessee may assign or sublet the Premises, or any portion thereof, without
Lessor’s consent, to any corporation which controls, is controlled by or is
under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity which acquires
all the assets of Lessee as a going concern of the business that is being
conducted on the Premises, all of which are referred to as “Lessee Affiliate,”
provided that before such assignment shall be effective said assignee shall
assume, in full, the obligations of Lessee under this Lease. Any such assignment
shall not, in any way, affect or limit the liability of Lessee under the terms
of this Lease even if after such assignment or subletting the terms of this
Lease are materially changed or altered without the consent of Lessee, the
consent of whom shall not be necessary.

 



--------------------------------------------------------------------------------

12.3. Terms and Conditions of Assignment. Regardless of Lessor’s consent, no
assignment shall release Lessee of Lessee’s obligations hereunder or alter the
primary liability of Lessee to pay the Base Rent and Lessee’s Share of Operating
Expenses, and to perform all other obligations to be performed by Lessee
hereunder. Lessor may accept rent from any person other than Lessee pending
approval or disapproval of such assignment. Neither a delay in the approval or
disapproval of such assignment nor the acceptance of rent shall constitute a
waiver or estoppel of Lessor’s right to exercise its remedies for the breach of
any of the terms or conditions of this paragraph 12 or this Lease. Consent to
one assignment shall not be deemed consent to any subsequent assignment. In the
event of default by any assignee of Lessee or any successor of Lessee, in the
performance of any of the terms hereof, Lessor may proceed directly against
Lessee without the necessity of exhausting remedies against said assignee.
Lessor may not consent to subsequent assignments of this Lease or amendments or
modifications to this Lease with assignees of Lessee, without notifying Lessee,
or any successor of Lessee, and obtaining its or their consent thereto

 

12.4. Terms and Conditions Applicable to Subletting. Regardless of Lessor’s
consent, the following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be included in subleases:

 

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all rentals and income arising from any sublease heretofore or hereafter made by
Lessee, and Lessor may collect such rent and income and apply same toward
Lessee’s obligations under this Lease; provided, however, that until a default
shall occur in the performance of Lessee’s obligations under this Lease, Lessee
may receive, collect and enjoy the rents accruing under such sublease and the
Lessor shall at all times be liable to account to Lessee for such rents when
requested. Lessor shall not, by reason of this or any other assignment of such
sublease to Lessor nor by reason of the collection of the rents from a
sublessee, be deemed liable to the sublessee for any failure of Lessee to
perform and comply with any of Lessee’s obligations to such sublessee under such
sublease. Lessee hereby irrevocably authorizes and directs any such sublessee,
upon receipt of a written notice from Lessor stating that a default exists in
the performance of Lessee’s obligations under this Lease, to pay to Lessor the
rents due and to become due under the sublease. Lessee agrees that such
sublessee shall have the right to rely upon any such statement and request from
Lessor, and that such sublessee shall pay such rents to Lessor without any
obligation or right to inquire as to whether such default exists and
notwithstanding any notice from or claim from Lessee to the contrary. Lessee
shall have no right or claim against such sublessee or Lessor for any such rents
so paid by said sublessee to Lessor.

 

(b) No sublease entered into by Lessee shall be effective unless and until it
has been approved in writing by Lessor. In entering into any sublease, Lessee
shall use a sublease satisfactory to Lessor and once approved by Lessor, such
sublease shall not be changed or modified without the Lessor’s prior written
consent which shall not be unreasonably withheld. Any sublessee shall, by reason
of entering into a sublease under this Lease, be deemed, for the benefit of
Lessor, to have assumed and agreed to conform and comply with each and every
obligation herein to be performed by Lessee other than such obligations as are
contrary to or inconsistent with provisions contained In a sublease to which
Lessor has expressly consented in writing.

 

(c) If Lessee’s obligations under this Lease have been guaranteed by third
parties, then a sublease, and Lessor’s consent thereto, shall not be effective
unless said guarantors give their written consent to such sublease and the terms
thereof.

 

(d) The consent by Lessor to any subletting shall not release Lessee from its
obligations or alter the primary liability of Lessee to pay the rent and perform
and comply with all of the obligations of Lessee to be performed under this
Lease.

 

(e) The consent by Lessor to any subletting shall not constitute a consent to
any subsequent subletting by Lessee or to any assignment or subletting by the
sublessee. However, Lessor may consent to subsequent subletting and assignments
of the sublease or any amendments or modifications thereto without notifying
Lessee or anyone

 



--------------------------------------------------------------------------------

else liable on the Lease or sublease and without obtaining their consent and
such action shall not relieve such persons from liability.

 

(f) In the event of any default under this Lease, Lessor may proceed directly
against Lessee, any guarantors or any one else responsible for the performance
of this Lease, including the sublessee, without first exhausting Lessor’s
remedies against any other person or entity responsible therefor to Lessor, or
any security held by Lessor or Lessee.

 

(g) In the event Lessee shall default in the performance of its obligations
under this Lease, Lessor, at its option and without any obligation to do so, may
require any sublessee to attom to Lessor, in which event Lessor shall undertake
the obligations of Lessee under such sublease from the time of the exercise of
said option to the termination of such sublease; provided, however, Lessor shall
not be liable for any prepaid rents or security deposit paid by such sublessee
to Lessee or for any other prior defaults of Lessee under such sublease.

 

(h) Each and every consent required of Lessee under a sublease shall also
require the consent of Lessor.

 

(i) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

 

(j) Lessor’s written consent to any subletting of the Premises by Lessee shall
not constitute an acknowledgment that no default then exists under this Lease of
the obligations to be performed by Lessee nor shall such consent be deemed a
waiver of any then existing default, except as may be otherwise stated by Lessor
at the time.

 

(k) With respect to any subletting to which Lessor has consented, Lessor agrees
to deliver a copy of any notice of default by Lessee to the sublessee. Such
sublessee shall have the right to cure a default of Lessee within ten (10) days
after service of said notice of default upon such sublessee, and the sublessee
shall have a right of reimbursement and offset from and against Lessee for any
such defaults cured by the sublessee.

 

12.5. Attorney’s Fees. In the event Lessee shall assign or sublet the Premises
or request the consent of Lessor to any assignment or subletting or if Lessee
shall request the consent of Lessor for any act Lessee proposes to do then
Lessee shall pay Lessor’s reasonable attorneys fees incurred in connection
therewith, such attorneys fees not to exceed $350.00 for each such request.

 

13. Default; Remedies.

 

13.1. Default. The occurrence of any one or more of the following events shall
constitute a material default of this Lease by Lessee:

 

(a) The vacating or abandonment of the Premises by Lessee.

 

(b) The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, where such failure
shall continue for a period of four (4) days after written notice thereof from
Lessor to Lessee. In the event that Lessor serves Lessee with a Notice to Pay
Rent or Quit pursuant to applicable Unlawful Detainer statutes such Notice to
Pay Rent or Quit shall also constitute the notice required by this subparagraph.

 

(c) Except as otherwise provided in this Lease, the failure by Lessee to observe
or perform any of the covenants, conditions or provisions of this Lease to be
observed or performed by Lessee, other than described in paragraph (b) above,
where such failure shall continue for a period of thirty (30) days after written
notice thereof from Lessor to Lessee; provided, however, that if the nature of
Lessee’s noncompliance is Such that more than thirty (30) days are reasonably
required for its cure, then Lessee shall not be deemed to be in default if
Lessee commenced such cure within said thirty (30) day period and thereafter
diligently prosecutes such cure to completion. To the extent

 



--------------------------------------------------------------------------------

permitted by law, such thirty (30) day notice shall constitute the sole and
exclusive notice required to be given to Lessee under applicable Unlawful
Detainer statutes.

 

(d) (i) The making by Lessee of any general arrangement or general assignment
for the benefit of creditors; (ii) Lessee becomes a “debtor” as defined in 11
U.S.C. §101 or any successor statute thereto (unless, in the case of a petition
filed against Lessee, the same is dismissed within sixty (60) days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease,
where possession is not restored to Lessee within thirty (30) days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease, where such
seizure is not discharged within thirty (30) days. In the event that any
provision of this paragraph 13.1(d) is contrary to any applicable law, such
provision shall be of no force or effect.

 

(e) The discovery by Lessor that any financial statement given to Lessor by
Lessee, or any guarantor of Lessee’s obligation hereunder, was materially false.

 

13.2. Remedies. In the event of any such material default by Lessee, Lessor may
at any time thereafter, with or without notice or demand and without limiting
Lessor in the exercise of any right or remedy which Lessor may have by reason of
such default:

 

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease and the term hereof shall terminate and Lessee shall
immediately surrender possession of the Premises to Lessor. In such event Lessor
shall be entitled to recover from Lessee all damages incurred by Lessor by
reason of Lessee’s default including, but not limited to, the cost of recovering
possession of the Premises; expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorney’s fees, and any
real estate commission actually paid; the worth at the time of award by the
court having jurisdiction thereof of the amount by which the unpaid rent for the
balance of the term after the time of such award exceeds the amount of such
rental loss for the same period that Lessee proves could be reasonably avoided;
that portion of the leasing commission paid by Lessor pursuant to paragraph 15
applicable to the unexpired term of this Lease.

 

(b) Maintain Lessee’s right to possession in which case this Lease shall
continue in effect whether or not Lessee shall have vacated or abandoned the
Premises. In such event Lessor shall be entitled to enforce all of Lessor’s
rights and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.

 

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state wherein the Premises are located. Unpaid
installments of rent and other unpaid monetary obligations of Lessee under the
terms of this Lease shall bear interest from the date due at the maximum rate
then allowable by law.

 

13.3. Default by Lessor. Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty (30) days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lessee in writing,
specifying wherein Lessor has failed to perform such obligation; provided,
however, that if the nature of Lessor’s obligation is such that more than thirty
(30) days are required for performance then Lessor shall not be in default if
Lessor commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion. The Lessor will undertake best
efforts to ensure the Lessee is provided with a commercially reasonable non
disturbance clause in a letter format or as an amendment to this agreement

 

13.4. Late Charges. Lessee hereby acknowledges that late payment by Lessee to
Lessor Base Rent, Lessee’s Share of Operating Expenses or other sums due
hereunder will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed on Lessor by the terms of any mortgage or trust
deed covering the Property. Accordingly, if any installment of Base Rent,
Operating Expenses, or any other sum due from Lessee, shall not be received by
Lessor or Lessor’s designee within five (5)

 



--------------------------------------------------------------------------------

days after such amount shall be due, then, without any requirement for notice to
Lessee, Lessee shall pay to Lessor a late charge equal to two hundred dollars
($200.00) plus 6% of such overdue amount. The parties hereby agree that such
late charge represents a fair and reasonable estimate of the costs Lessor will
incur by reason of late payment by Lessee. Acceptance of such late charge by
Lessor shall in no event constitute a waiver of Lessee’s default with respect to
such overdue amount, nor prevent Lessor from exercising any of the other rights
and remedies granted hereunder. In the event that a late charge is payable
hereunder, whether or not collected, for three (3) consecutive installments of
any of the aforesaid monetary obligations of Lessee, then Base Rent shall
automatically become due and payable quarterly in advance, rather than monthly,
notwithstanding paragraph 4.1 or any other provision of this Lease to the
contrary.

 

14. Condemnation. If the Premises or any portion thereof or the Industrial
Center are taken under the power of eminent domain, or sold under the threat of
the exercise of said power (all of which are herein called “condemnation”), this
Lease shall terminate as to the part so taken as of the date the condemning
authority takes title or possession, whichever first occurs. If more than ten
percent of the floor area of the Premises, or more than twenty five percent of
that portion of the Common Areas designated as parking for the Industrial Center
is taken by condemnation, Lessee may at Lessee’s option, to be exercised in
writing only within ten (10) days after Lessor shall have given Lessee written
notice of such taking (or in the absence of such notice, within ten (10) days
after the condemning authority shall have taken possession) terminate this Lease
as of the date the condemning authority takes such possession. If Lessee does
not terminate this Lease in accordance with the foregoing, this Lease shall
remain in full force and effect as to the portion of the premises remaining,
except that the rent shall be reduced in the proportion that the floor area of
the Premises taken bears to the total floor area of the Premises. No reduction
of rent shall occur if the only area taken is that which does not have the
Premises located thereon. Each party shall cooperate with the other in order to
maximize any award they are entitled to receive from the condemning authority.
In the event that this Lease is not terminated by reason of such condemnation.
Lessor shall to the extent of severance damages received by Lessor in connection
with such condemnation, repair any damage to the Premises caused by such
condemnation except to the extent that Lessee has been reimbursed therefore by
the condemning authority. Lessee shall pay any amount in excess of such
severance damages required to complete such repair.

 

15. Broker’s Fee.

 

(a) Upon execution of this Lease by both parties, Lessor shall pay to Pacific
Continental Realty, LLC, as the Lessor’s agent and to The Bedford Group, Inc. as
the Lessee’s agent, Licensed real estate broker(s), a fee as set forth in a
separate agreement between Lessor and said broker(s), or in the event there is
no separate agreement between Lessor and said broker(s), the total sum of
$13,724.28, for brokerage services rendered by said broker(s) to Lessor in this
transaction. Each party signing this Agreement confirms that Prior oral and/or
written disclosure of agency or nonagency was provided to him/her in this
transaction. Lessee warrants that it has had no dealing with any other real
estate broker or agent in connection with the negotiation of this Lease and it
knows of no other real estate broker or agent who is entitled to a commission in
connection with this Lease.

 

(b) Lessor agrees to pay said fee not only on behalf of Lessor but also on
behalf of any person, corporation, association, or other entity having an
ownership interest in said real property or any part thereof, when such fee is
due hereunder. Any transferee of Lessor’s interests in this Lease, whether such
transfer is by agreement or by operation of law, shall be deemed to have assumed
Lessor’s obligation under this paragraph 15. Said broker shall be a third party
beneficiary of the provisions of this paragraph 15.

 

16. Estoppel Certificate.

 

(a) Each party (as “responding party”) shall at any time upon not less than ten
(10) days’ prior written notice from the other party (“requesting party”)
execute, acknowledge and deliver to the requesting party a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which the
rent and other charges are paid in advance, if any, and (ii) acknowledging that
there are not, to the responding party’s knowledge, any uncured defaults on the
part of the requesting party, or specifying such defaults if any are claimed.
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer of the Premises or of the business of the requesting party.

 



--------------------------------------------------------------------------------

(b) At the requesting party’s option, the failure to deliver such statement
within such time shall be a material default of this Lease by the party who is
to respond, without any further notice to such party, or it shall be conclusive
upon such party that (i) this Lease is in full force and effect, without
modification except as may be represented by the requesting party, (ii) there
are no uncured defaults in the requesting party’s performance, and (iii) if
Lessor is the requesting party, not more than one month’s rent has been paid in
advance.

 

(c) If Lessor desires to finance, refinance or sell the property, or any part
thereof, Lessee hereby agrees to deliver to any lender or purchaser designated
by Lessor such financial statements of Lessee as may be reasonably required by
such lender or purchaser. Such statements shall include the past three (3)
years’ financial statements of Lessee. All such financial statements shall be
received by Lessor and such lender or purchaser in confidence and shall be used
only for the purposes herein set forth.

 

17. Lessor’s Liability. The term “Lessor” as used herein shall mean only the
owner or owners, at the time in question, of the fee title or a lessee’s
interest in a ground lease of the Industrial Center, and except as expressly
provided in paragraph 15, in the event of any transfer of such title or
interest. Lessor herein named (and in case of any subsequent transfers then the
grantor) shall be relieved from and after the date of such transfer of all
liability as respects Lessor’s obligations thereafter to be performed, provided
that any funds in the hands of Lessor or the then grantor at the time of such
transfer, in which Lessee has an interest, shall be delivered to the grantee.
The obligations contained in this Lease to be performed by Lessor shall, subject
as aforesaid, be binding on Lessor’s successors and assigns, only during their
respective periods of ownership.

 

18. Severability. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

 

19. Interest on Past-due Obligations. Except as expressly herein provided, any
amount due to Lessor not paid when due shall bear interest at the maximum rate
then allowable by law from the date due. Payment of such interest shall not
excuse or cure any default by Lessee under this Lease, provided, however, that
Interest shall not be payable on late charges incurred by Lessee nor on any
amounts upon which late charges are paid by Lessee.

 

20. Time of Essence. Time is of the essence with respect to the obligations to
be performed under this Lease.

 

21. Additional Rent. All monetary obligations of Lessee to Lessor under the
terms of this Lease, including but not limited to Lessee’s Share of Operating
Expenses and insurance and tax expenses payable shall be deemed to be rent.

 

22. Incorporation of Prior Agreements; Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or understanding pertaining to any such matter
shall be effective. This lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Lessee hereby acknowledges that neither the real estate broker
listed in paragraph 15 hereof nor any cooperating broker on this transaction nor
the Lessor or any employee or agents of any of said persons has made any oral or
written warranties or representations to Lessee relative to the condition or use
by Lessee of the Premises or the Property and Lessee acknowledges that Lessee
assumes all responsibility regarding the Occupational Safety Health Act, the
legal use and adaptability of the Premises and the compliance thereof with all
applicable laws and regulations in effect during the term of this Lease except
as otherwise specifically stated in this Lease.

 

23. Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal delivery or by certified mail, and if given
personally or by mail, shall be deemed sufficiently given if addressed to Lessee
or to Lessor at the address noted below the signature of the respective parties,
as the case may be. Either party may by notice to the other specify a different
address for notice purposes except that upon Lessee’s taking possession of the
Premises, the Premises shall constitute Lessee’s address for notice purposes. A
copy of all notices required or permitted to be given to Lessor hereunder shall
be concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate by Notice to Lessee.

 



--------------------------------------------------------------------------------

24. Waivers. No waiver by Lessor or any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision. Lessor’s consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to Pay the particular rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such rent.

 

25. Recording. Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a “short form” memorandum of this
Lease for recording purposes.

 

26. Holding Over. If Lessee, with Lessor’s consent, remains in possession of the
Premises or any part thereof after the expiration of the term hereof, such
occupancy shall be a tenancy from month to month upon all the provisions of this
Lease pertaining to the obligations of Lessee, but all Options, if any, granted
under the terms of this Lease shall be deemed terminated and be of no further
effect during said month to month tenancy.

 

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

 

28. Covenants and Conditions. Each provision of this Lease performable by Lessee
shall be deemed both a covenant and a condition.

 

29. Binding Effect; Choice of Law. Subject to any provisions hereof restricting
assignment or subletting by Lessee and subject to the provisions of paragraph
17, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State
where the Industrial Center is located and any litigation concerning this Lease
between the parties hereto shall be initiated in the county in which the
Industrial Center is located.

 

30. Subordination.

 

(a) This Lease, and any Option granted hereby, at Lessor’s option, shall be
subordinate to any ground lease, mortgage, deed of trust, or any other
hypothecation or security now or hereafter placed upon the Industrial Center and
to any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.
Notwithstanding such subordination, Lessee’s right to quiet possession of the
Premises shall not be disturbed if Lessee is not in default and so long as
Lessee shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms. If any
mortgagee, trustee or ground lessor shall elect to have this Lease and any
Options granted hereby prior to the lien of its mortgage, deed of trust or
ground lease, and shall give written notice thereof to Lessee, this Lease and
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof.

 

(b) Lessee agrees to execute any documents required to effectuate an attornment,
a subordination or to make this Lease or any Option granted herein prior to the
lien of any mortgage, deed of trust or ground lease, as the case may be.
Lessee’s failure to execute such documents within ten (10) days after written
demand shall constitute a material default by Lessee hereunder without further
notice to Lessee or, at Lessor’s option, Lessor shall execute such documents on
behalf of Lessee as Lessee’s attorney-in-fact, subject to satisfactorily
providing the Lessee with a Non Disturbance letter as determined in paragraph
13.3

 

31. Attorney’s Fees. If either party or the broker(s) named herein bring an
action to enforce the terms hereof or declare rights hereunder, the prevailing
party in any such action, on trial or appeal, shall be entitled to his
reasonable attorney’s fees to be paid by the losing party as fixed by the court.
The provisions of this paragraph shall inure to the benefit of the broker named
herein who seeks to enforce a right hereunder.

 



--------------------------------------------------------------------------------

32. Lessor’s Access. Lessor and Lessor’s agents shall have the right, upon
reasonable notice, to enter the Premises at reasonable times for the purpose of
inspecting the same, showing the same to prospective purchasers, lenders, or
lessees, and making such alterations, repairs, improvements or additions to the
Premises or to the building of which they are part as Lessor may deem necessary
or desirable. Lessor may at any time place on or about the Premises or the
Building any ordinary “For Sale” signs and Lessor may at any time during the
last 120 days of the term hereof place on or about the Premises any ordinary
“For Lease” signs. All activities of Lessor pursuant to this paragraph shall be
without abatement of rent, nor shall Lessor have any liability to Lessee for the
same.

 

33. Auctions. Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas
without first having obtained Lessor’s prior written consent. Notwithstanding
anything to the contrary in this Lease. Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether to grant such
consent.

 

34. Signs. Lessee shall not place any sign upon the Premises or the Industrial
Center without Lessor’s prior written consent. Under no circumstances shall
Lessee place a sign on any roof of the Industrial Center.

 

35. Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

 

36. Consents. Except for paragraph 33 hereof, wherever in this Lease the consent
of one party is required to an act of the other party such consent shall not be
unreasonably withheld or delayed.

 

37. Guarantor. In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Lessee under this Lease.

 

38. Quiet Possession. Upon Lessee paying the rent for the Premises and observing
and performing all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed hereunder, Lessee shall have quiet possession of
the Premises for the entire term hereof subject to all of the provisions of this
Lease. The individuals executing this Lease on behalf of Lessor represent and
warrant to Lessee that they are fully authorized and legally capable of
executing this Lease on behalf of Lessor and that such execution is binding upon
all parties holding an ownership Interest in the Property.

 

39. Options.

 

39.1. Definition. As used in this paragraph the word “Option” has the following
meaning: (1) the right or option to extend the term of this Lease or to renew
this Lease or to extend or renew any lease that Lessee has on other property of
Lessor; (2) the option or right of first refusal to lease the Premises or the
right of first offer to lease the Premises or the right of first refusal to
lease other space within the Industrial Center or other property of Lessor or
the right of first offer to lease other space within the Industrial Center or
other property of Lessor; (3) the right or option to purchase the Premises or
the Industrial Center, or the right of first refusal to purchase the Premises or
the Industrial Center, or the right of first offer to purchase the Premises or
the Industrial Center, or the right or option to purchase other property of
Lessor, or the right of first refusal to purchase other property of Lessor or
the right of first offer to purchase other property of Lessor. See Paragraph 49.

 

39.2. Options Personal. Each Option granted to Lessee in this Lease is personal
to the original Lessee and may be exercised only by the original Lessee while
occupying the Premises who does so without the Intent of thereafter assigning
this Lease or subletting the Premises or any portion thereof, and may not be
exercised or be assigned, voluntarily or involuntarily, by or to any person or
entity other than Lessee, provided, however, that an Option may be exercised by
or assigned to any Lessee Affiliate as defined in paragraph 12.2 of this Lease.
The Options, if any, herein granted to Lessee are not assignable separate and
apart from this Lease, nor may any Option be separated from this Lease in any
manner, either by reservation or otherwise.

 



--------------------------------------------------------------------------------

39.3. Multiple Options. In the event that Lessee has any multiple options to
extend or renew this Lease a later option cannot be exercised unless the prior
option to extend or renew this Lease has been so exercised.

 

39.4. Effect of Default on Options.

 

(a) Lessee shall have no right to exercise an Option, notwithstanding any
provision in the grant of Option to the contrary, (i) during the time commencing
from the date Lessor gives to Lessee a notice of default pursuant to paragraph
13.1(b) or 13.1(c) and continuing until the noncompliance alleged in said notice
of default is cured, or (ii) during the period of time commencing on the date
after a monetary obligation to Lessor is due from Lessee and unpaid (without any
necessity for notice thereof to Lessee) and continuing until the obligation is
paid, or (iii) at any time after an event of default described in paragraphs
13.1(a), 13.1(d), or 13.1(e) (without any necessity of Lessor to give notice of
such default to Lessee), nor (iv) in the event that Lessor has given to Lessee
three or more notices of default under paragraph 13.1 (b), or paragraph 13.1(c),
whether or not the defaults are cured, during the 12 month period of time
immediately prior to the time that Lessee attempts to exercise the subject
Option.

 

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of paragraph 39.4(a).

 

(c) All rights of Lessee under the provisions of an Option shall terminate and
be of no further force or effect, notwithstanding Lessee’s due and timely
exercise of the Option, if, after such exercise and prior to the -Option taking
effect, (i) Lessee fails to pay to Lessor a monetary obligation of Lessee for a
period of thirty (30) days after such obligation becomes due (without any
necessity of Lessor to give notice thereof to Lessee), or (ii) Lessee fails to
commence to cure a default specified in paragraph 13.1 (c) within thirty (30)
days after the date that Lessor gives notice to Lessee of such default and/or
Lessee falls thereafter to diligently prosecute said cure to completion, or
(iii) Lessee commits a default described in paragraph 13-1 (a), 13.1 (d) or 13.1
(e) (without any necessity of Lessor to give notice of such default to Lessee),
or (iv) Lessor gives to Lessee three or more notices of default under paragraph
13.1(b), or paragraph 13.1(c), whether or not the defaults are cured.

 

40. Security Measures. Lessee hereby acknowledges that Lessor shall have no
obligation whatsoever to provide guard service or other security measures for
the benefit of the Premises or the Industrial Center. Lessee assumes all
responsibility for the protection of Lessee, its agents, and invitees and the
property of Lessee and of Lessee’s agents and invitees from acts of third
parties. Nothing herein contained shall prevent Lessor, at Lessor’s sole option,
from providing security protection for the Industrial Center or any part
thereof, in which event the cost thereof shall be included within the definition
of Operating Expenses, as set forth in paragraph 4.2(b).

 

41. Easements. Lessor reserves to itself the right, from time to time, to grant
such easements, rights and dedications that Lessor deems necessary or desirable,
and to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, Maps and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor and failure to do so shall
constitute a material default of this Lease by Lessee without the need for
further notice to Lessee.

 

42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of said party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof, said party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
this Lease.

 

43. Authority. If Lessee is a corporation, trust, or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity. If Lessee is a corporation, trust or
partnership, Lessee shall, within thirty (30) days alter execution of this
Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.

 



--------------------------------------------------------------------------------

44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions, if any, shall be controlled by the
typewritten or handwritten provisions.

 

45. Offer. Preparation of this Lease by Lessor or Lessor’s agent and submission
of same to Lessee shall not be deemed an offer to lease. This Lease shall become
binding upon Lessor and Lessee only when fully executed by Lessor and Lessee.

 

46. Addendum. Attached hereto is an addendum or addenda containing paragraphs 47
through 49 which constitute a part of this Lease.

 

ATTACHED AND MADE A PART OF THIS LEASE:

 

Exhibit A and B: Legal description of properly & Premises site plan.

 



--------------------------------------------------------------------------------

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

LESSOR       LESSEE       Witness: By  

/s/ DAVID EDWIN CHERRY

      By  

/s/ LOUISE MUMMERY

     

/s/ Illegible

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

its

 

Sect / Director

     

its

 

C.O.O. / Director

     

CFO

Executed on May 2, 2003

     

Executed on 2nd May 03

     

2/May/03

   

A Commissioner of Oaths in

[illegible] and for British Columbia

     

Richmond BC

   

PERMANENT COMMISSION

                   

HANS PODZUN

NOTARY PUBLIC

630-4400 HAZELBRIDGE WAY

RICHMOND, BO V6X 3R8

PHONE: (604) 273-1101

      GUARANTOR         WITNESS AS TO THE SIGNATURE OF DAVID EDWIN CHERRY ONLY,
BCDLH 1169474 this MAY 2ND, 2003 AT RICHMOND, B.C.       By  

/s/ LOUISE MUMMERY

     

/s/ Illegible

         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

its

 

Director

     

CFO

     

Executed on 2nd May, 03

     

2/May/03

                 

Richmond BC

ADDRESS FOR NOTICES AND RENT

           

 

LESSOR

 

Sam-Cher Holdings, Inc.

CIO Paramount Furniture

5520 Minoru Boulevard

Richmond, BC V6X 2A9 CANADA

  

LESSEE

 

International Vision Direct Inc.

114W, Magnolia Street

Suite 400 —425, Bellingham

WA 98225

 

Or

 

701 Brazos, Suite 500

Austin, Texas 78701 USA

 

(Assignable to any legal subsidiary of International Vision Direct Corp. or its
successor)

 

GUARANTOR

 

International Vision Direct Corp

701 Brazos, Suite 500

Austin, Texas 78701 USA

 

47. Hazardous Substances

 

(a) Reportable Uses Require Consent. The term “Hazardous Substances” as used in
this Lease shall mean any product, substance, chemical, material or waste whose
presence, nature, quantity and/or intensity of existence, use manufacture,
disposal, transportation, spill, release, or effect, either by itself or in
combination with other materials expected to on the Premises, is either: (I)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for liability

 



--------------------------------------------------------------------------------

of Lessor to any governmental agency or third party under any applicable statute
or common law theory. Hazardous Substance shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, crude oil or any products, by-products or
fractions thereof. Lessee shall not engage in any activity in on or about the
Premises which constitutes a Reportable Use (as hereinafter defined) of
Hazardous Substances without the express prior written consent of Lessor and
compliance in a timely manner (at Lessee’s sole cost and expense) with all
Applicable Law. “Reportable Use” shall mean (1) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with any governmental authority. Reportable Use shall
also Include Lessee’s being responsible for the presence in, on or about the
Premises of a Hazardous Substance with respect to which any Applicable Law
requires that a notice be given to persons entering or occupying the Premises or
neighboring properties. Notwithstanding the foregoing, Lessee may, without
Lessor’s prior consent, but in compliance with all Applicable Law, use any
ordinary and customary materials reasonably required to be used by Lessee in the
normal course of Lessee’s business permitted on the Premises, so long as such
use is not a Reportable Use and does not expose the Premises or neighboring
properties to any meaningful risk of contamination or damage or expose Lessor to
any liability therefore. In addition, Lessor may (but without any obligation to
do so) condition its consent to the use or presence of any Hazardous Substance,
activity or storage tank by Lessee upon Lessee’s giving Lessor such additional
assurances as Lessor, in its reasonable discretion, deems necessary to protect
itself, the public, the Premises and the environment against damage,
contamination or Injury and/or liability therefrom or therefore, including, but
not limited to, the installation (and removal on or before Lease expiration or
earlier termination) of reasonably necessary protective modifications to the
Premises (such as concrete encasements) and/or the deposit of additional
Security Deposit under Paragraph 5 hereof.

 

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance, or condition involving or resulting from same, has
come to be located in, on, under or about the Premises, other than as previously
consented to by Lessor, Lessee shall immediately give written notice of such
fact to Lessor. Lessee shall also immediately give Lessor a copy of any
statement, report, notice, registration, application., permit, business plan,
license, claim, action, or proceeding given to, or received from, any
governmental authority or private party, or persons entering or occupying the
Premises, concerning the presence, spill, release, discharge of, or exposure to,
any Hazardous Substance or contamination in, on, or about the Premises,
Including but not limited to all such documents as may be involved in any
Reportable Uses Involving the Premises.

 

(c) Indemnification. Lessee shall indemnify, protect, defend and hold Lessor,
its agents, employees, lenders and ground lessor, if any, and the Premises,
harmless from and against any and all loss of rents and/or damages, liabilities,
judgments, costs, claims, liens, expenses, penalties, permits and attorney’s and
consultants fees arising out of or involving any Hazardous Substance or storage
tank brought on to the Premises by or for Lessee or under Lessee’s control.
Lessee’s obligations under this Paragraph shall include, but not be limited to,
the effects of any contamination or injury to person, property or the
environment created or suffered by Lessee, and the cost of investigation
(including consultant’s and attorneys fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involved,
and shall survive the expiration or earlier termination of this Lease. No
termination, cancellation or release agreement entered into by Lessor and Lessee
shall release Lessee from its obligations under this Lease with respect to
Hazardous Substances or storage tanks, unless specifically so agreed by Lessor
in writing at the time of such agreement.

 

(d) Lessee’s Compliance with Law. Except as otherwise provided in this Lease,
Lessee shall, at Lessee’s sole cost and expense, fully, diligently and in a
timely manner, comply with all “Applicable Law’” which term is used in this
Lease to include all laws, rules, regulations, ordinances, directives,
covenants, easements and restrictions of record, permits, the requirements of
any applicable fire insurance underwriter or rating bureau, and the
recommendations or Lessor’s engineers and/or consultants, relating in any manner
to the Premises (Including but not limited to matters pertaining to (i)
industrial hygiene, (ii) environmental conditions on, in, under or about the
premises, including soil and any groundwater conditions, and (iii) the use,
generation, manufacture, production, installation, maintenance, removal,
transportation, storage, spill or release of any Hazardous Substance or storage
tank), now in effect or which may hereafter come into effect, and whether or not
reflecting a change in policy from any previously existing policy. Lessee shall,
within five (5) days after receipt of Lessor’s written request, provide Lessor
with copies of all documents and information, including, but not limited to,
permits, registrations, manifests, applications, reports and certificates,
evidencing Lessee’s compliance with any Applicable Law specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving failure by Lessee or the
Premises to comply with any Applicable Law.

 

48. Initial Construction by Lessor. Lessee will pay to Lessor, at the time this
Lease is signed, a sum of $10,000.00 for the Improvements detailed below. All
other costs will be at the Lessor’s sole cost and expense.

 



--------------------------------------------------------------------------------

WAREHOUSE

 

1. Three Dock High truck. Lessor further agrees to install one additional ground
level truck door at any time in the future, should the Lessee request it.

 

2. Install lighting to provide 65 candle light at 36" above the floor.

 

3. 20 electrical outlets located along the perimeter of the warehouse interior
and electrical drops to accommodate up to 20 computers.

 

4. Two Restrooms to code for Lessee’s use.

 

5. Painted floor.

 

Office

 

1. Three private offices, approximately 10" X 12'; a reception area
approximately 10' X 12'; a boardroom, approximately 12' X 20'; a lunchroom with
a wet bar with additional electrical for a full size refrigerator, microwave and
pop/snack machine, approximately 15' X 20'; and, one room to accommodate a
network server approximately 8' X 10".

 

2. Standard office electrical distribution.

 

3. Thermostatically controlled heat in all rooms.

 

4. Paint color to be selected by Lessee and approved by Lessor.

 

Any change orders requested by the Lessee will be at the sole cost and expense
of the Lessee.

 

49. Option to Renew Lease. Lessee will have the right to renew this Lease for an
additional 5 years provided that the Lessee gives the Lessor written notice not
less than 1

20 days prior to the end of the first term of this Lease. Base rent for the
option period shall be:

 

Months 61 though 72 at $8,232.00 per month;

Months 73 though 84 at $8,400.00 per month;

Months 85 though 96 at $8,568.00 per month;

Months 97 though 108 at $8,736.00 per month;

Months 109 though 120 at $8,904.00 per month.

 

All other terms and conditions of this Lease will stay the same except the
Lessee will have no further options to renew or terminate this Lease and the
Lessor will not be required to do any improvements to the Premises.

 



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

Lot 2 of Tenant Lake Short Plat in the NE  1/4 of the SE  1/4, Section 29, TWP
39N, R2E, on Hovander Road.

 



--------------------------------------------------------------------------------

EXHIBIT B

 

Site Plan

 

[GRAPHIC]

 